Citation Nr: 1451179	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-03 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to February 8, 2008, and 70 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2006 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2006, the RO awarded the Veteran service connection for PTSD with an initial rating of 10 percent, effective January 12, 2008.  In October 2006, the Veteran filed a notice of disagreement.  In December 2007, the RO issued a statement of the case increasing the initial rating for PTSD to 30 percent, effective January 12, 2006.  In January 2008, the Veteran filed a notice of disagreement with the increased initial rating of 30 percent.  In February 2008, the Veteran filed a substantive appeal (via VA Form 9) and submitted additional evidence; the RO accepted the Veteran's VA Form 9 as timely filed.  In June 2010, the RO increased the Veteran's PTSD rating to 70 percent, effective February 8, 2008, in response to the receipt of additional evidence, and deferred adjudication of a claim for TDIU.  In December 2011, the RO continued the Veteran's rating of 70 percent for PTSD and denied the TDIU claim.  In March 2012, the Veteran filed a notice of disagreement.  In November 2013, the RO issued a statement of the case, and the Veteran filed a VA Form 9 later that same month.

The Board observes that the Veteran requested a hearing before a Veterans Law Judge via videoconference in his November 2013 substantive appeal (VA Form 9).  However, as discussed below, no action was taken on his request.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his November 2013 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge via live videoconference.  The Board's review of the record reveals that no action was taken on the Veteran's hearing request, although his request was acknowledged by the RO in an April 2014 VA Form 8, Certification of Appeal.  Accordingly, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify him of the scheduled hearing at the latest address of record, in accordance with the procedures set forth at 38 C.F.R. § 20.704(a), and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



